


EMPLOYMENT AGREEMENT


This sets forth the terms of the Employment Agreement made January 29, 2010
between (i) COMMUNITY BANK SYSTEM, INC., a Delaware corporation and registered
bank holding company (“CBSI”), and COMMUNITY BANK, N.A., a national banking
association (“CBNA”), both having offices located in Dewitt, New York
(collectively, the "Employer"), and (ii) BRIAN D. DONAHUE, an individual
currently residing at Olean, New York ("Employee").  This Agreement is effective
as of January 1, 2010 and supersedes the Employment Agreement between the
parties that expires December 31, 2009.


W I T N E S S E T H
IN CONSIDERATION of the promises and mutual agreements and covenants contained
herein, and other good and valuable consideration, the parties agree as follows:
1.           Employment.
(a)           Term.  Employer shall continue to employ Employee, and Employee
shall continue to serve, as Chief Banking Officer and Executive Vice President
of Employer for a  term commencing on January 1, 2010 and ending on December 31,
2012 ("Period of Employment"), subject to termination as provided in paragraph 3
hereof.
(b)           Salary.  During the period January 1, 2010 through December 31,
2010, Employer shall pay Employee base salary at the annual rate of $263,006
("Base Salary").  Employee's Base Salary for calendar years after 2010 shall be
determined by the Board of Directors of Employer ("Board"), or an authorized
committee of the Board, in accordance with Employer's regular practice for
reviewing and adjusting base salary for executive employees.  Employee's Base
Salary is payable in accordance with Employer's regular payroll practices for
executive employees.
 
 
5

--------------------------------------------------------------------------------


 
(c)           Incentive Compensation.  Employee shall be entitled to annual
incentive compensation opportunities pursuant to the terms of the "Management
Incentive Plan" (which term includes any successor plan or incentive
compensation arrangement) which has been approved by the Board to cover Employee
and other key personnel of Employer.  Upon termination of Employee's employment
pursuant to subparagraph 3(a), 3(b), 3(c) or paragraph 6, Employee shall be
entitled to a pro rata portion (based on Employee's complete months of active
employment in the applicable year) of the annual incentive award that is payable
with respect to the year during which the termination occurs or, in the case of
a termination upon Employee's disability pursuant to subparagraph 3(c), the date
the Disability Period began.
2.           Duties during the Period of Employment.  Employee shall have full
responsibility, subject to the control of the Board and Employer's President and
Chief Executive Officer or authorized designee, for the supervision of all
aspects of Employer's banking business and operations, and the discharge of such
other duties and responsibilities to Employer as may from time to time be
reasonably assigned to Employee by the Board or Employer's President and Chief
Executive Officer.  Employee shall report to the President and Chief Executive
Officer of Employer or the President and Chief Executive Officer's
designee.  Employee shall devote Employee's best efforts to the affairs of
Employer, serve faithfully and to the best of Employee's ability and devote all
of Employee's working time and attention, knowledge, experience, energy and
skill to the business of Employer, except that Employee may affiliate with
professional associations, business and civic organizations.  Employee shall
serve on the Board of Directors of, or as an officer of Employer's affiliates,
without additional compensation if requested to do so by the Board of Directors
of Employer.  Employee shall receive only the compensation and other benefits
described in this Agreement for Employee's duties as a Director of Employer.
 
 
6

--------------------------------------------------------------------------------


 
3.           Termination.  Employee's employment by Employer shall be subject to
termination as follows:
(a)           Expiration of the Term.  This Agreement shall terminate
automatically at the expiration of the Period of Employment unless the parties
enter into a written agreement extending Employee's employment, except for the
continuing obligations of the parties as specified hereunder.
(b)           Termination Upon Death.  This Agreement shall terminate upon
Employee's death.  In the event this Agreement is terminated as a result of
Employee's death, Employer shall continue payments of Employee's Base Salary for
a period of 90 days following Employee's death to the beneficiary designated by
Employee on the "Beneficiary Designation Form" attached to this Agreement as
Appendix A.  Any restrictions on shares of CBSI stock previously granted to
Employee shall be waived as of the date of death, and Employee's beneficiary
shall be free to dispose of any restricted stock previously granted to Employee
by Employer.  Additionally, Employer shall treat as immediately exercisable all
unexpired stock options issued by Employer and held by Employee that are not
exercisable or that have not been exercised, so as to permit the Beneficiary to
purchase the balance of CBSI stock not yet purchased pursuant to said options
until the end of the full exercise period provided in the original grant of the
option right, determined without regard to Employee's death or termination of
employment.
 
 
7

--------------------------------------------------------------------------------


 
(c)           Termination Upon Disability.  Employer may terminate this
Agreement upon Employee's disability.  For the purpose of this Agreement,
Employee's inability to perform substantially all of Employee's duties hereunder
by reason of physical or mental illness or injury for a period of 26 successive
weeks, or such longer waiting/elimination period provided pursuant to Employer's
group long-term disability policy (the "Disability Period") shall constitute
disability.  The determination of disability shall be made by a physician
selected by Employer and a physician selected by Employee; provided, however,
that if the two physicians so selected shall disagree, the determination of
disability shall be submitted to arbitration in accordance with the rules of the
American Arbitration Association and the decision of the arbitrator shall be
binding and conclusive on Employee and Employer.  During the Disability Period,
Employee shall be entitled to 100% of Employee's Base Salary otherwise payable
during that period, reduced by all other Employer-provided income replacement
benefits to which Employee may be entitled for the Disability Period on account
of such disability (including, but not limited to, benefits provided under any
disability insurance policy or program, worker's compensation law, or any other
benefit program or arrangement).  Upon termination pursuant to this disability
provision, any restrictions on shares of CBSI stock previously granted to
Employee shall be waived and Employee shall be free to dispose of any restricted
stock granted to Employee.  Additionally, Employer shall treat as immediately
exercisable all unexpired stock options issued by Employer and held by Employee
that are not exercisable or that have not been exercised, so as to permit the
Employee to purchase the balance of CBSI Stock not yet purchased pursuant to
said options until the end of the full exercise period provided in the original
grant of the option right, determined without regard to Employee’s disability or
termination of employment.
 
 
8

--------------------------------------------------------------------------------


 
(d)           Termination for Cause.  Employer may terminate Employee's
employment immediately for "cause" by written notice to Employee.  For purposes
of this Agreement, a termination shall be for "cause" if the termination results
from any of the following events:
(i)           The willful breach of any material provision of this Agreement,
which breach Employee shall have failed to cure within thirty (30) days
following Employer’s written notice to Employee specifying the nature of the
breach;
(ii)           Any documented misconduct by Employee as an executive or director
of Employer, or any subsidiary or affiliate of Employer for which Employee is
performing services hereunder, which is material and adverse to the interests,
monetary or otherwise, of Employer or any subsidiary or affiliate of Employer;
(iii)           Unreasonable neglect or refusal to perform the duties assigned
to Employee under or pursuant to this Agreement, unless cured within thirty (30)
days following Employer’s written notice to Employee specifying the nature of
the neglect or refusal;
(iv)           Conviction of a crime involving any act of dishonesty, acts of
moral turpitude, or the commission of a felony;
(v)           Adjudication as a bankrupt, which adjudication has not been
contested in good faith, unless bankruptcy is caused directly by Employer's
unexcused failure to perform its obligations under this Agreement;
(vi)           Documented failure to follow the reasonable, written instructions
of the Board of Directors of Employer or the Employer’s President and Chief
Executive Officer, provided that the instructions do not require Employee to
engage in unlawful conduct; or
(vii)          A willful violation of a material rule or regulation of the
Office of the Comptroller of the Currency or of any other regulatory agency
governing Employer or any subsidiary or affiliate of Employer.
 
 
9

--------------------------------------------------------------------------------


 
Notwithstanding any other term or provision of this Agreement to the contrary,
if Employee's employment is terminated for cause, Employee shall forfeit all
rights to payments and benefits otherwise provided pursuant to this Agreement;
provided, however, that Base Salary shall be paid through the date of
termination.
(e)           Termination For Reasons Other Than Cause.  In the event Employer
terminates Employee prior to December 31, 2012 for reasons other than cause,
Employee shall be entitled to a severance benefit equal to the greater of (i)
the sum of the annual Base Salary in effect at the time of termination and the
most recent payment to Employee under the Management Incentive Plan, or (ii)
amounts of Base Salary and expected Management Incentive Plan payments that
otherwise would have been payable through the balance of the unexpired term of
this Agreement.  Unless Employee is a "specified employee" (as determined in
accordance with Internal Revenue Code Section 409A), the benefit payable
pursuant to this paragraph 3(e) shall be payable in equal biweekly installments
over the 12-month period that begins on the first day of the month following
Employee's termination.  If Employee is a "specified employee" (as determined in
accordance with Internal Revenue Code Section 409A), then installment payments
during the first six months of the 12-month installment period shall be limited
to the extent required by Internal Revenue Code Section 409A, any unpaid
installment amounts shall be paid immediately after such six-month period and
installment payments due during the remaining six months shall be paid as
scheduled.
 
 
10

--------------------------------------------------------------------------------


 
In addition, Employer shall: (iii) permit Employee to dispose of any restricted
stock granted to Employee; and (iv) treat as immediately exercisable all
unexpired stock options held by Employee that are not exercisable or that have
not been exercised, so as to permit Employee to purchase the balance of CBSI
Stock not yet purchased pursuant to said options until the end of the full
exercise period provided in the original grant of the option right determined
without regard to Employee's termination of employment.
Notwithstanding the foregoing, if Employer terminates Employee for reasons other
than cause and under circumstances that entitle Employee to payments and
benefits under paragraph 6 of this Agreement (regarding "Change of Control")
then amounts payable under clauses (i) or (ii) of this paragraph 3(e) shall be
reduced by any payments made to Employee under paragraphs 6(a)(i) and (ii).
(f)           Expiration of Term Without Renewal.  In the event that Employee’s
employment ends on December 31, 2012 solely because Employer chooses not to
renew or extend this Agreement beyond December 31, 2012 for reasons other than
cause, then Employee shall be entitled to a severance benefit equal to the sum
of (i) 175 percent of Employee’s annual Base Salary in effect at the time of
termination, and (ii) the aggregate sum of all payments made to Employee during
2012 pursuant to the Management Incentive Plan (or equivalent successor plan).
The benefit payable under this paragraph 3(f) shall be reduced by any amounts
payable to Employee under paragraphs 6(a)(i) and (ii).  Any remaining benefit
described in this paragraph 3(f) shall be paid on or before March 15, 2013.
(g)           Employer shall have the right of first refusal to purchase from
Employee or Employee’s estate, shares of CBSI stock acquired pursuant to the
exercise of stock options after the date of Employee’s termination of employment
for any reason, in the event Employee or Employee’s estate elects to dispose or
transfer such acquired shares. Such right of first refusal shall expire ten
years from the date of termination.  Employee (or Employee’s estate, as the case
may be) shall provide Employer with not less than 30 days’ advance written
notice of any disposition or transfer.  If Employer chooses to exercise its
right of first refusal, it shall do so by written notice within 15 days of
receipt of notice of disposition or transfer.  The purchase price per share to
be paid by Employer upon any such exercise shall equal the closing price per
share of shares of CBSI stock on the trading day that immediately precedes the
date of exercise.
 
 
11

--------------------------------------------------------------------------------


 
4.           Fringe Benefits.
(a)           Benefit Plans.  During the Period of Employment, Employee shall be
eligible to participate in any employee pension benefit plans (as that term is
defined under Section 3(2) of the Employee Retirement Income Security Act of
1974, as amended), Employer-paid group life insurance plans, medical plans,
dental plans, long-term disability plans, business travel insurance programs and
other fringe benefit programs maintained by Employer for the benefit of its
executive employees.  Participation in any of Employer's benefit plans and
programs shall be based on, and subject to satisfaction of, the eligibility
requirements and other conditions of such plans and programs.  Employer may
require Employee to submit to an annual physical, to be performed by a physician
of his own choosing.  Employee shall be reimbursed for related expenses not
covered by Employer's health insurance plan, or any other plan in which Employee
is enrolled.  Employee shall not be eligible to participate in Employer's
Severance Pay Plan maintained for other employees not covered by employment
agreements.
 
 
12

--------------------------------------------------------------------------------


 
(b)           Expenses.  Upon submission to Employer of vouchers or other
required documentation, Employee shall be reimbursed for Employee's actual
out-of-pocket travel and other expenses reasonably incurred and paid by Employee
in connection with Employee's duties hereunder (including, but not limited to,
expenses incurred while performing duties outside the general geographic area of
Employee’s principle residence).  Reimbursable expenses must be submitted to the
President and Chief Executive Officer of Employer for review on a quarterly
basis.
(c)           Other Benefits.  During the Period of Employment, Employee also
shall be entitled to receive the following benefits:
(i)           Paid time off of twenty-six (26) days during each calendar year
(with no carry over of unused vacation to a subsequent year) and any holidays
that may be provided to all employees of Employer in accordance with Employer's
holiday policy;
(ii)          Reasonable sick leave;
(iii)         Reimbursement of membership fees and dues (but not personal
expenses) for up to two club memberships and other appropriate professional
associations, subject to the approval of the President and Chief Executive
Officer of Employer.  Although it is contemplated that the membership shall be
utilized for promotion of Employer’s business interests, in the event that any
part of any membership shall be treated as taxable compensation to Employee,
Employer shall reimburse Employee for any federal, state or local income tax
owed by Employee, including any such taxes owed as a result of any reimbursement
under this subparagraph, in connection with such membership.  Reimbursements
shall be made on or before the last day of Employee’s taxable year following the
taxable year in which the expense was incurred;
 
 
13

--------------------------------------------------------------------------------


 
(iv)           The use of an Employer-owned cellular telephone and all
Employer-related business charges incurred in connection with the use of such
telephone; and
(v)           The use of an Employer-owned or Employer-leased automobile, the
selection and replacement of which shall be subject to the approval of
Employer's President and Chief Executive Officer (or the President and Chief
Executive Officer's designee).
(d)           Supplemental Retirement Benefits.  The terms and conditions for
the payment of supplemental retirement benefits shall be set forth in a separate
written agreement between the parties.
5.           Stock Options.  Employer shall cause the Compensation Committee of
the Board to review whether Employee should be granted options to purchase
shares of common stock of CBSI.  Such review may be conducted pursuant to the
terms of the Community Bank System, Inc. 2004 Long-Term Incentive Compensation
Program, a successor plan,  or independently, as the Compensation Committee
shall determine.  Reviews shall be conducted no less frequently than annually.
6.           Change of Control.
(a)           If Employee's employment with Employer (as an employee) shall
cease for any reason, including Employee's voluntary termination for “good
reason” (as defined in paragraph 6(d) below), but not including Employee's
termination for “cause”(as described in paragraph 3 (d)) or Employee’s voluntary
termination without “good reason”, within two (2) years following a "Change of
Control" that occurs during the Period of Employment, then:
 
 
14

--------------------------------------------------------------------------------


 
(i)           Employer shall pay to the Employee the greater of (A) 300 percent
of the sum of the annual Employee’s Base Salary in effect at the time of
Employee’s termination and the aggregate sum of all payments made to Employee
during the twelve (12) months preceding Employee’s termination pursuant to the
Management Incentive Plan (or equivalent successor plan), or (B) amounts of Base
Salary and expected payments under the Management Incentive Plan (or equivalent
successor plan) that otherwise would have been payable through the balance of
the unexpired term of this Agreement. Unless Employee is a “specified employee
“(as determined in accordance with Internal Revenue Code Section 409A), the
amount determined pursuant to this paragraph 6(a)(i) shall be payable in a
single lump-sum payment within sixty (60) days following Employee’s termination.
If Employee is a “specified employee “(as determined in accordance with Internal
Revenue Code Section 409A), then the single lump-sum payment shall be made on
the first day of the seventh month following Employee’s termination.
(ii)           Subject to the applicable limitations of Internal Revenue Code
Section 409A that apply if Employee is a “specified employee “(as determined in
accordance with Internal Revenue Code Section 409A), Employer shall provide
Employee with fringe benefits, or the cash equivalents of such benefits,
identical to those described in paragraph 4(a) for a period of thirty-six (36)
months following Employee’s termination.  To the extent the benefits provided to
Employee in this paragraph 6(a)(ii) are deemed taxable benefits, Employer shall
reimburse Employee for taxes owed by Employee on the benefits and tax
reimbursement. The reimbursement shall be made by the end of Employee’s taxable
year next following the taxable year in which Employee remits the related taxes.
(iii)           Employer shall treat as immediately exercisable all unexpired
stock options issued by Employer and held by Employee that are not otherwise
exercisable or that have not been exercised so as to permit Employee to purchase
the balance of CBSI Stock not yet purchased pursuant to said options until the
end of the full exercise period provided in the original grant of the option
right, determined without regard to Employee’s termination of employment.
 
 
15

--------------------------------------------------------------------------------


 
(iv)           Employer shall waive all restrictions on any shares restricted
stock granted to Employee and permit Employee to dispose of such stock.
       (b)           Notwithstanding any provision of this Agreement to the
contrary, and except as provided in the last sentence of this paragraph 6(b), in
the event that any payment or benefit received or to be received by the Employee
in connection with a Change of Control (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement)(all such payments and
benefits being hereinafter called “Total Benefits”) would be subject (in whole
or in part) to the excise tax imposed pursuant to Internal Revenue Code Section
4999, then the cash severance payments provided in this Agreement shall first be
reduced, and the other payments and benefits hereunder shall thereafter be
reduced, to the extent necessary so that no portion of the Total Benefits will
be subject to such excise tax, but only if (i) is greater than or equal to (ii),
where (i) equals the reduced amount of such Total Benefits minus the aggregate
amount of federal, state and local income taxes on such reduced Total Benefits,
and (ii) equals the unreduced amount of such Total Benefits minus the sum of (A)
the aggregate amount of federal, state  and local income taxes on such Total
Benefits, and (B) the amount of excise tax to which the Employee would be
subject in respect of such unreduced Total Benefits. Notwithstanding the
foregoing, and although Employee shall not have a legally binding right to any
such payment, the Board of Directors of Employer shall have the sole discretion
to waive the limitations described in this paragraph 6(b) and/or to increase the
amounts payable pursuant to this paragraph 6 to help cover some or all of the
taxes payable by Employee as a result of the receipt of unreduced payments and
benefits pursuant to this Agreement.
       (c)           For purposes of this paragraph 6, a "Change of Control"
shall be deemed to have occurred if:
(i)           any "person," including a "group" as determined in accordance with
the Section 13(d)(3) of the Securities Exchange Act of 1934 ("Exchange Act"), is
or becomes the beneficial owner, directly or indirectly, of securities of
Employer representing 30% or more of the combined voting power of Employer's
then outstanding securities;
 
 
16

--------------------------------------------------------------------------------


 
(ii)           As a result of, or in connection with, any tender offer or
exchange offer, merger or other business combination (a "Transaction"), the
persons who were directors of Employer before the Transaction shall cease to
constitute a majority of the Board of Directors of Employer or any successor to
Employer;
(iii)           Employer is merged or consolidated with another corporation and
as a result of the merger or consolidation less than 70% of the outstanding
voting securities of the surviving or resulting corporation shall then be owned
in the aggregate by the former stockholders of Employer, other than (A)
affiliates within the meaning of the Exchange Act, or (B) any party to the
merger or consolidation;
(iv)           A tender offer or exchange offer is made and consummated for the
ownership of securities of Employer representing 30% or more of the combined
voting power of Employer's then outstanding voting securities; or
(v)           Employer transfers substantially all of its assets to another
corporation, which is not controlled by Employer.
(d)           For purposes of this paragraph 6, “good reason” shall mean action
taken by Employer that results in:
(i)            An involuntary and material adverse change in Employee’s
authority, duties, responsibilities, or base compensation;
(ii)           An involuntary and material relocation of the office from which
Employee is expected to perform his duties; or
(iii)          A material breach of this Agreement.   
 
 
17

--------------------------------------------------------------------------------


 
By way of example, and not limitation, reducing or eliminating Employee's
authority and responsibility to implement the duties of Chief Banking Officer,
as described in paragraph 2, if involuntary, would constitute "good reason" for
purposes of this Agreement.  In all cases, Employee must provide notice to
Employer of the existence of a condition described in (i), (ii) or (iii) above
within thirty (30) days of the initial existence of the condition, upon the
notice of which Employer shall have thirty (30) days thereafter in which to
remedy the condition.
7.           Withholding.  Employer shall deduct and withhold from compensation
and benefits provided under this Agreement all necessary income and employment
taxes and any other similar sums required by law to be withheld.
8.           Covenants.
(a)           Confidentiality.  Employee shall not, without the prior written
consent of Employer, disclose or use in any way, either during his employment by
Employer or thereafter, except as required in the course of his employment by
Employer, any confidential business or technical information or trade secret
acquired in the course of Employee's employment by Employer. Employee
acknowledges and agrees that it would be difficult to fully compensate Employer
for damages resulting from the breach or threatened breach of the foregoing
provision and, accordingly, that Employer shall be entitled to temporary
preliminary injunctions and permanent injunctions to enforce such
provision.  This provision with respect to injunctive relief shall not, however,
diminish Employer's right to claim and recover damages.  Employee covenants to
use his best efforts to prevent the publication or disclosure of any trade
secret or any confidential information that is not in the public domain
concerning the business or finances of Employer or Employer's affiliates, or any
of its or their dealings, transactions or affairs which may come to Employee's
knowledge in the pursuance of his duties or employment.
 
 
18

--------------------------------------------------------------------------------


 
(b)           No Competition.  Employee's employment is subject to the condition
that during the term of his employment hereunder and for the period specified in
paragraph 8(c) below, Employee shall not, directly or indirectly, own, manage,
operate, control or participate in the ownership, management, operation or
control of, or be connected as an officer, employee, partner, director,
individual proprietor, lender, consultant or otherwise with, or have any
financial interest in, or aid or assist anyone else in the conduct of, any
entity or business (a "Competitive Operation") which competes in the banking
industry or with any other business conducted by Employer or by any group,
affiliate, division or subsidiary of Employer in the states of New York or
Pennsylvania.  Employee shall keep Employer fully advised as to any activity,
interest, or investment Employee may have in any way related to the banking
industry.  It is understood and agreed that, for the purposes of the foregoing
provisions of this paragraph, (i) no business shall be deemed to be a business
conducted by Employer or any group, division, affiliate or subsidiary of
Employer unless 5% or more of Employer's consolidated gross sales or operating
revenues is derived from, or 5% or more of Employer's consolidated assets are
devoted to, such business; (ii) no business conducted by any entity by which
Employee is employed or in which he is interested or with which he is connected
or associated shall be deemed competitive with any business conducted by
Employer or any group, division, affiliate or subsidiary of Employer unless it
is one from which 2% or more of its consolidated gross sales or operating
revenues is derived, or to which 2% or more of its consolidated assets are
devoted; and (iii) no business which is conducted by Employer at the Date of
Termination and which subsequently is sold by Employer shall, after such sale,
be deemed to be a Competitive Operation within the meaning of this
paragraph.  Ownership of not more than 5% of the voting stock of any publicly
held corporation shall not constitute a violation of this paragraph.
 
 
19

--------------------------------------------------------------------------------


 
(c)           Non-Competition Period. If Employee's employment with Employer
shall cease for any reason during the Period of Employment as defined in
paragraph 1(a) of this Agreement, the "non-competition period" shall begin on
the date the first payment is made pursuant to the terms of this Agreement and
shall end on the date the final payment is made pursuant to the terms of this
Agreement; provided, however, that the non-competition period shall end on the
date Employee's employment ends in the event of Employee's termination for "good
reason" (as defined in paragraph 6(d)), or Employee's termination without cause
(as defined in paragraph 3(d)), within two years following a Change of Control
that occurs during the Period of Employment.
(d)           Termination of Payments.  Upon the breach by Employee of any
covenant under this paragraph 8, Employer shall cease all payments to Employee
and may offset immediately any and all amounts payable to Employee under this
Agreement against any damages to which Employer is legally entitled in addition
to any and all other remedies available to Employer under the law or in equity.
9.           Notices.  Any notice which may be given hereunder shall be
sufficient if in writing and mailed by certified mail, return receipt requested,
to Employee at his residence and to Employer at 5790 Widewaters Parkway, Dewitt,
New York 13214, or at such other addresses as either Employee or Employer may,
by similar notice, designate.
10.           Rules, Regulations and Policies.  Employee shall abide by and
comply in all material respects with all of the rules, regulations, and policies
of Employer that may be in effect and amended from time to time, including
without limitation (i) Employer's policy of strict adherence to, and compliance
with, any and all requirements of the banking, securities, and antitrust laws
and regulations, and (ii) Employer’s human resources, personnel and benefits
policies.
 
 
20

--------------------------------------------------------------------------------


 
11.           No Prior Restrictions.  Employee affirms and represents that
Employee is under no obligations to any former employer or other third party
which is in any way inconsistent with, or which imposes any restriction upon,
the employment of Employee by Employer, or Employee's undertakings under this
Agreement.
12.           Return of Employer's Property.  After Employee has received notice
of termination or at the end of the term hereof, whichever first occurs,
Employee shall promptly return to Employer all documents and other property in
his possession belonging to Employer.
13.           Construction and Severability.  The invalidity of any one or more
provisions of this Agreement or any part thereof, all of which are inserted
conditionally upon their being valid in law, shall not affect the validity of
any other provisions to this Agreement; and, in the event that one or more
provisions contained herein shall be invalid, as determined by a court of
competent jurisdiction, the court shall have authority to modify such provision
in a manner that most closely reflects the intent of the parties and is
valid.  This Agreement shall be interpreted and applied in all circumstances in
a manner that is consistent with the intent of the parties that amounts earned
and payable pursuant to this Agreement shall not be subject to the premature
income recognition or adverse tax provisions of Internal Revenue Code Section
409A. Accordingly, notwithstanding any other term or provision of this Agreement
to the contrary, distribution of benefits payable following employee’s
termination of employment shall commence as of the date required by this
Agreement or, if later, the earliest date permitted by Internal Revenue Code
Section 409A (generally six (6) months after termination, if Employee is a
“specified employee” within the meaning of Internal Revenue Code Section 409A).
 
 
21

--------------------------------------------------------------------------------


 
14.           Governing Law.  This Agreement was executed and delivered in New
York and shall be construed and governed in accordance with the laws of the
State of New York.
15.           Assignability and Successors.  This Agreement may not be assigned
by Employee or Employer, except that this Agreement shall be binding upon and
shall inure to the benefit of the successor of Employer through merger or
corporate reorganization.
16.           Miscellaneous.  This Agreement constitutes the entire
understanding and agreement between the parties with respect to the subject
matter hereof and shall supersede all prior understandings and agreements,
including the Employment Agreement between the parties that is scheduled to
expire effective December 31, 2009.  This Agreement cannot be amended, modified,
or supplemented in any respect, except by a subsequent written agreement entered
into by the parties hereto.  The services to be performed by Employee are
special and unique; it is agreed that any breach of this Agreement by Employee
shall entitle Employer (or any successor or assigns of Employer), in addition to
any other legal remedies available to it, to apply to any court of competent
jurisdiction to enjoin such breach.  The provisions of paragraphs 6 and 8 hereof
shall survive the termination of this Agreement.
17.           Counterparts.  This Agreement may be executed in counterparts
(each of which need not be executed by each of the parties), which together
shall constitute one and the same instrument.
 
 
22

--------------------------------------------------------------------------------


 
18.           Jurisdiction, Venue and Fees.  The jurisdiction of any proceeding
between the parties arising out of, or with respect to, this Agreement shall be
in a court of competent jurisdiction in New York State, and venue shall be in
Onondaga County.  Each party shall be subject to the personal jurisdiction of
the courts of New York State.  If Employee is the prevailing party in a
proceeding to collect payments due pursuant to this Agreement, Employer shall
reimburse Employee for reasonable attorneys' fees incurred by Employee in
connection with such proceeding.  Reimbursement shall be made on or before the
last day of Employee's taxable year following the taxable year in which the
expense was incurred.  The foregoing right of reimbursement shall expire on the
fifth anniversary of Employee's separation of  Employment with Employer.
The foregoing is established by the following signatures of the parties.


 

   COMMUNITY BANK SYSTEM, INC.            By:______/s/ Mark E. Tryniski ________
       Its:_President and Chief Executive Officer            COMMUNITY BANK,
N.A.            By:  /s/ Bernadette R. Barber____________        Its:_Senior
Vice President, Chief HR Officer            ______/s/ Brian D. Donahue
____________        BRIAN D. DONAHUE

 

 
23

--------------------------------------------------------------------------------

 
